Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6,8-11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw (USPN 3,422,977).
With respect to claim 1, Shaw shows (see figs. 10,11) a locking assembly for releasably-locking a lid (83) to a container (82), the locking assembly including: a locking nub (57) disposed on the lid (83); and a lock maze (81) disposed on the container (82); wherein, the lid (83) is configured for arrangement in to a closed configuration with the container (82) so as to releasably lock the lid (83) to the container (82) and to allow the lid (83) to be co-axially rotatable relative to a neck the container (82) between at least one of a first rotational position in which a barrier (the channel of the maze 67 or 58 ) disposed on the container (82) is configured for abutting against the locking nub (57) of the lid (83) so as to restrict movement of the lid (83) away from the container (82), and, a second rotational position in which the locking nub (57) of the lid (83) is able to be maneuvered through an opening (58) in the barrier and along a release pathway within the lock maze (81) to release the lid (83) from container (82).  
With respect to claim 2, Shaw shows wherein the lock maze (81) includes at least one false pathway (64) therein along which the locking nub (57) is able to be maneuvered which does not result in release of the lid (83) from the container (82).  
With respect to claim 3, Shaw shows wherein the release pathway within the lock maze (81) includes a first linear axis of movement and second linear axis of movement, said first linear axis of movement being transverse to the second linear axis of movement of the first linear direction.   (see arrows in fig. 12, they show the x-y axis movements)
With respect to claim 6, Shaw shows, a locking collar (84) configured for rigid attachment with the lid (83) and wherein said locking nub (57) is extends outwardly from the locking collar (84).
With respect to claim 8, Shaw shows a sealing gasket (84) configured for arrangement between the lid (83) and the container (82) to provide an air-tight seal when the lid (83) is arranged in the closed configuration with the container (82).  
With respect to claim 9, Shaw shows wherein the barrier comprises an edge (67) of the lock maze (81) extending radially inwardly of the neck of the container (82).  
With respect to claim 10, Shaw shows adapted so that the locking nub (57) is instead disposed on the container (83) and the lock maze (81) is instead disposed on the lid (82).  
With respect to claim 11, Shaw shows including a plurality of lock nubs (57 and opposite 57) disposed on the lid (83) and a plurality of lock maze (81, 82,67,58) disposed on the container (82).


Allowable Subject Matter
Claims 4,5,7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736